Citation Nr: 0921425	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-34 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant had active service from October 1942 to 
November 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2008 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida that, in 
part, denied the appellant's claims of entitlement to service 
connection for bilateral hearing loss and sinusitis.

Attempts to locate the appellant's service medical records 
have been unsuccessful.  Apparently, his records were 
destroyed in the fire at the National Personnel Records 
Center (NPRC) in 1973.  The Board is mindful that in such a 
case there is a heightened duty to assist the veteran in 
developing the evidence that might support his claim, see 
Cuevas v. Principi, 3 Vet. App. 542 (1992), including the 
obligation to search for alternate medical records.  See 
Moore v. Derwinski, 1 Vet. App. 401 (1991).  

The appellant appears to have raised the issue of entitlement 
to service connection for asthma.  The matter is REFERRED to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of the 
issues on appeal must be considered on the basis of the 
places, types and circumstances of a veteran's service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  
Determinations relative to service connection will be based 
on review of the entire evidence of record.  38 C.F.R. 
§ 3.303(a).

In cases where a veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claims in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  

The appellant maintains that he was treated overnight in an 
Army hospital for hearing loss and sinusitis during the time 
of the Battle of the Bulge.  The Board notes that the Battle 
of the Bulge (near Bastogne) commenced on December 16, 1944, 
and it was over by January 31, 1945.  During that time, it 
appears that the appellant's unit, the 853rd Ordnance Heavy 
Automotive Maintenance (HAM) Company was temporarily attached 
to the 9th Army.  The appellant has stated that he was 
treated at the Army Field Hospital in Bastogne right after 
the battle.  In addition, the appellant's spouse has stated 
that the appellant suffered from sinus infections after his 
return from military service.

In this case, for all intents and purposes, the appellant's 
service medical treatment records have been irretrievably 
lost.  In January 1997, upon request from the Chicago, 
Illinois RO, the National Personnel Record Center (NPRC) 
responded that the appellant's service medical treatment 
records were fire-related and could not be located.  The NPRC 
also stated that there were no Surgeon General's records for 
the appellant.  In January 2008, the RO, without reference to 
the 1997 documents, made a formal finding of the 
unavailability of the appellant's service records.  It is 
unclear whether the RO has attempted to obtain other 
alternative records.  Furthermore, all of the appellant's 
service personnel records - which could help to narrow down 
the time periods during which he was at a specific military 
station - have not been obtained and associated with the 
claims file.  This should be rectified on remand.

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  A non-exhaustive list 
of documents that may be substituted for service medical 
records in this case includes: statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  The 
appellant should be afforded the opportunity to provide such 
documentation.

Review of the evidence of record reveals that the appellant 
underwent a VA medical examination at the VA Medical Center 
(VAMC) in Danville, Illinois in April 1998.  The examiner 
noted that the appellant's medical records at that facility 
had been reviewed.  The appellant's spouse, in a November 
2007 written statement, reported that the appellant had begun 
to receive VA medical treatment in the early 1970s.  No VA 
medical records from the Danville VAMC dated between 1970 and 
2004 (when the appellant moved to Florida) have been obtained 
or associated with the claims file.

VA is, therefore, on notice of records that may be probative 
to the claims.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In addition, records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore in order to fulfill the 
duty to assist, all of the relevant VA treatment records 
should be obtained and associated with the claims file.

The appellant was seen for a VA audiology consultation in 
February 2007.  Testing demonstrated speech discrimination 
scores of 88 percent on the right and 88 percent on the left.  
In addition, mild sensory-neural hearing loss sloping to a 
profound hearing loss was documented in each ear.  

The appellant contends that he was exposed to acoustic trauma 
while on active duty.  He has submitted a statement from a 
fellow service member who stated that he and the appellant 
were exposed to extreme noise while training and that they 
had no ear protection.  The appellant also contends that he 
was exposed to acoustic trauma while driving Army vehicles 
and that he was in the vicinity of noise from small arms 
fire, tanks and heavy equipment while he was in Europe.  (The 
Board notes that the appellant has been awarded battle 
service stars for Normandy, Northern France, Ardennes, 
Rhineland and Central Europe.)

It is well established that, while someone who is a layperson 
is not considered capable of opining on matters requiring 
medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
supa.  However, as noted above, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  In this case, for 
example, the appellant is competent to describe his hearing-
related symptoms, as well as the symptoms relating to his 
sinuses.

The determination of whether a veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.  The evidence of record indicates 
that the appellant may have been exposed to acoustic trauma 
in service by virtue of his participation in military 
operations from Normandy to Central Europe between June 1944 
and May 1945 (VE Day).  However, no clinical opinion as to 
whether either the current hearing loss is etiologically 
linked to the appellant's in-service noise exposure has been 
rendered.

The appellant has not been afforded a VA medical examination.  
In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, the appellant has documented bilateral hearing loss.  
The appellant had some noise exposure in service.  Therefore, 
the Board finds that the duty to assist in this case requires 
that a VA medical opinion should be obtained on remand.

These considerations require a search for relevant military 
and medical records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should take appropriate 
steps to secure the appellant's complete 
service personnel records, including 
verification of his unit assignments for 
the period from November 20, 1943 to 
November 1, 1945.  These records should 
be associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

2.  The AMC/RO should take appropriate 
steps to secure all alternative service 
medical records for the appellant from 
any appropriate source.  A search must be 
made for any records from December 1944 
to February 1945 at the Army Hospital 
located in Bastogne.  Per the VA 
Adjudication Procedure Manual, the non-
exhaustive list of documents that may be 
substituted for service medical records 
in this case includes, but is not limited 
to, statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics, and private 
physicians where a veteran may have 
sought treatment, especially soon after 
service discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records, 
and insurance examinations.  Any and all 
records obtained should be associated 
with the claims file.  If there are no 
records, the AMC/RO should so 
specifically find and the documentation 
used in making that determination should 
be set forth in the claims file.

3.  All VA treatment records for the 
appellant at the Danville, Illinois VAMC 
dated from 1970 to 2004 should be 
identified and obtained.  All other VA 
treatment records from 2004 to the 
present should be identified and 
obtained.  All of these records must be 
associated with the claims file.

4.  After the above development has been 
completed, the AMC/RO should arrange for 
an audiologist and an otolaryngologist to 
review the claims file, including all 
pertinent medical records, to examine the 
appellant and to provide written opinions 
as to the etiology and onset of the 
appellant's current hearing loss in each 
ear.  The examiners are requested to 
provide an opinion as to the medical 
probability that any documented hearing-
related condition is etiologically 
related to some incident the appellant 
may have experienced prior to service, in 
service or after service.  

The opinions should be provided based on 
review of the claims file if the 
appellant fails to report for 
examination.

Specifically, the examiners are requested 
to render an opinion as to whether the 
appellant's defective hearing in either 
ear was caused by exposure to noise in 
service, or whether the appellant's 
claimed hearing loss is due to some other 
cause or causes.

The otolaryngologist is requested to 
render an opinion as to whether the 
appellant has any condition related to 
his sinuses that is etiologically related 
to some incident the appellant may have 
experienced prior to service, in service 
or after service.

Each examiner must state the reasons for 
each opinion rendered.  Each opinion 
should include a discussion of the effect 
and significance, if any, of post-service 
noise exposure.   If these matters cannot 
be medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiners.

5.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If either report 
does not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing examiner for corrective 
action.

6.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and readjudicate 
the issues of service connection for 
sinusitis and bilateral hearing loss.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories.

7.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

